Citation Nr: 1125786	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to July 1982 and October 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Winston-Salem, North Carolina.  This rating decision assigned an initial 50 percent rating for PTSD following the grant of service connection by the Board in a September 2009 decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another VA PTSD examination is necessary to assess the Veteran's current PTSD symptoms.

The May 2009 VA examination report reflects that the examiner noted social isolation, but observed that the Veteran was able to complete personal errands, attended a large church, and lived with a female friend.  He also observed that the Veteran had a friend take him to the examination.  He noted that the Veteran reported minimal occupational impairment due to PTSD symptoms and concluded that it was atypical for PTSD symptoms to present significant social impairment without posing occupational impairment.  He declined to provide a DSM-IV Axis I diagnosis, but assigned a Global Assessment of Functioning (GAF) score of 50 for moderate symptoms.  

Meanwhile, the Veteran's private psychiatrist, Dr. E.H., diagnosed PTSD and major depression and provided GAF scores ranging from 35 to 45 for severe symptoms.  Dr. E.H.'s notes contain affirmative answers by the Veteran to a checklist of symptoms and do not include a description of his symptoms.  They also do not include any clinical testing and are silent as to occupational impairment. 

The Board finds that an additional VA PTSD examination is necessary to assess all current psychological symptoms as described in the instructions below.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the name, date, and location of any PTSD or psychological treatment since May 2009.  Provide an authorization form for the release of such records and inform him that he may submit any records in his possession.

2.  After allowing the Veteran time to respond and obtaining any newly identified evidence, schedule the Veteran for a VA PTSD examination.  The updated claims file must be available for review and the examiner should indicate receipt and review.

The examiner must interview the Veteran regarding his current PTSD symptoms and perform a mental status examination, including any clinical testing deemed necessary.  

The examiner is asked to assess the current overall impairment of the Veteran's reported psychological symptoms, to include PTSD, on social and occupational functioning.  He or she is asked to describe common social and occupational activities that the Veteran's psychological symptoms render him incapable of performing (i.e. personal errands; spending leisure time with friends or family; completing occupational tasks; sustaining work relationships with supervisors, co-workers, and customers).  

If the examiner believes that the Veteran is over reporting his psychological symptoms, he or she must so state and provide a thorough explanation for his or her opinion.

3.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


